Citation Nr: 0915922	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the right superior 
pubic ramus, for the period prior to March 29, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right superior 
pubic ramus, for the period from March 29, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal originally from a February 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in August 2007, at which time it was remanded for a new 
VA examination, and most recently in July 2008, when it was 
remanded for additional VA outpatient treatment records and 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000.

The Board notes that the February 2004 rating determination 
granted service connection for residuals of a fracture of the 
right superior pubic ramus and assigned a noncompensable 
rating effective from the date the claim was filed: August 
13, 2003.  An April 2004 rating determination revised the 
rating to 10 percent, effective back from the original date 
the claim was filed.  After this appeal was remanded by the 
Board in August 2007, newly developed medical evidence moved 
the RO to grant a 20 percent disability rating effective from 
March 29, 2004; this rating was assigned in an April 2008 RO 
rating decision.  The 10 percent rating was left intact for 
the period prior to March 29, 2004.  The Veteran has not 
withdrawn his appeal for a higher rating for any period of 
time on appeal.  Thus, the Board has fashioned the issues of 
this appeal in a manner which identifies the two periods on 
appeal.


FINDINGS OF FACT

1.  For the period prior to March 29, 2004, the Veteran's 
residuals of a fracture of the right superior pubic ramus 
were not manifested by malunion of the femur with moderate 
knee or hip disability, not manifested by limitation of thigh 
flexion to 30 degrees, and not manifested by limitation of 
thigh abduction with motion lost beyond 10 degrees.

2.  For the period following March 29, 2004, the Veteran's 
residuals of a fracture of the right superior pubic ramus 
have not been manifested by malunion of the femur with marked 
knee or hip disability, and not been manifested by limitation 
of thigh flexion to 20 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 2004, the criteria for 
a rating in excess of 10 percent for residuals of a fracture 
of the right superior pubic ramus were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 (2008).

2.  For the period following March 29, 2004, the criteria for 
a rating in excess of 20 percent for residuals of a fracture 
of the right superior pubic ramus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Most recently in a letter sent in 
August 2008, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the August 2008 letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the August 2008 letter was sent 
to the appellant prior to the most recent RO readjudication 
of the issue on appeal in connection with the issuance of a 
November 2008 supplemental statement of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The effectively timely August 2008 VCAA letter, among others, 
directly explained how VA determines disability ratings and 
effective dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded two VA examinations to evaluate 
his disability in this appeal; VA examination reports dated 
March 2004 and March 2008 are of record, with the most recent 
examination conducted to ensure adequacy for rating purposes 
in accordance with the Board's August 2007 remand.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The issue on appeal involves the Veteran's contention that a 
higher initial disability rating is warranted for his 
service-connected residuals of a fracture of the right 
superior pubic ramus.  Service treatment records show that 
the Veteran was involved in a motor vehicle accident in 
August 1969 at which time he fractured his right superior 
pubic ramus (i.e., his right pubic bone).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
increased rating claim in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement,  excess fatigability, and incoordination.

By rating decision dated in February 2004 the RO granted 
service connection for residuals of a fracture of the right 
superior pubic ramus and assigned a noncompensable disability 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5255, as analogous to impairment of femur, 
effective August 13, 2003, the date of the Veteran's claim.  
By rating decision dated in April 2004 the RO increased the 
disability rating from noncompensable to 10 percent disabling 
also effective August 13, 2003.  In an April 2008 rating 
decision the RO increased the disability rating again from 10 
percent to 20 percent effective from March 29, 2004, the date 
of a VA examination.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  Full knee range of motion is defined as 0 to 
140 degrees flexion and extension.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The Board has also considered whether the disability on 
appeal may be more appropriately rated or entitled to a 
higher disability rating under any other applicable 
Diagnostic Code.  Under Diagnostic Code 5251, limitation of 
extension of the thigh to 5 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Under 
Diagnostic Code 5252, limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Under Diagnostic Code 5253, 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, or limitation of adduction, cannot cross legs, 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh, motion lost beyond 10 degrees, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
The Board observes, in passing, that there is no suggestion 
in the evidence or contentions advanced in this case of 
ankylosis or flail joint of the Veteran's hip or thigh.

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

A March 2004 VA examination report is of record and reflects 
a thorough review of the claims folder as well as 
radiographic studies and personal examination of the Veteran.  
This report shows that the Veteran recounted a history of a 
motor vehicle accident in service resulting in a reported 
nondisplaced right superior ramus fracture of the pelvis.  
The Veteran described symptoms of left-sided posterior hip 
pain and some anterior discomfort.  The Veteran reported that 
he normally ambulates with a cane.  The Veteran stated that 
he had no significant numbness or parasthesias in his lower 
extremities.  He stated that pain in his left buttock / 
sacroiliac (SI) region will awaken him at night when he rolls 
in an incorrect manner.  The report also shows that the 
Veteran had difficulty crossing his left leg over his right 
knee and that this caused posterior hip pain.  The Veteran 
described that these symptoms greatly affect his ability to 
walk.  The report notes that the Veteran had no other 
pertinent symptom complaints.

The physical examination performed in March 2004 revealed 
significant antalgia with regard to his left side hip region.  
Left hip range of motion was from 0 to 110 degrees of flexion 
with 35 degrees of external rotation, 25 degrees of internal 
rotation and 45 degrees of abduction.  The report indicates 
that there was no pain with extremes in the groin, but 
abduction and anterior rotation gave the Veteran some 
posterior sacroiliac pain.  There was also pain upon 
palpation of the sacroiliac joint on the left side.  There 
was no significant pain elicited on palpation of the pubis 
symphysis.  The examiner reported that 'general law rule' 
with leg in an extended position did not give the Veteran 
left-sided hip pain or groin pain.  Patrick's and "FABER" 
tests were markedly positive, significant for left-sided 
sacroiliac pain.  The Veteran was determined to be grossly 
and neurovascularly intact bilaterally in the lower 
extremities with regard to motor, sensory, and vascular 
function.  The Veteran had no significant straight leg 
testing bilaterally.

Pelvic x-rays revealed evidence of an old right-sided 
parasymphyseal fracture and mild osteophytosis on the 
inferior margin of the sacroiliac joint.  Bilateral hip films 
showed no significant degenerative joint disease.  The 
examiner noted that the Veteran's service-connected diagnosis 
would be more correctly stated as "right parasymphyseal 
fracture with associated vertical instability due to the left 
sacroiliac joint."  The examiner further indicated that it 
was likely that the Veteran's symptoms would more than likely 
worsen.

The more recent March 2008 VA examination report also 
reflects that the examiner reviewed the claims file in 
connection with preparing the report.  The report shows that 
the Veteran described his pain in the right posterior pelvis 
had been increasingly debilitating in the four years since 
his March 2004 VA examination.  The Veteran had come to 
require full-time cane use for ambulation and was unable to 
pursue any of his hobby activities.  The Veteran rated his 
daily pain as '6/10' in severity.  The pain was described as 
an ache at rest and a sharp stabbing pain with weight-bearing 
and ambulation.  Flare-ups were discussed, and the Veteran 
described monthly flare-ups that were estimated as '9/10' in 
severity and can last for 3 to 4 days.  The Veteran described 
that his only treatment for his pain is activity modification 
and limiting his ambulation.  The report expressly indicates 
that the Veteran "has no associated increase in 
fatigability, weakness, or decreased range of motion with 
these flares."  The Veteran reported that the flare-ups 
manifest strictly in an increase of pain which limited his 
activities; there was no pertinent limitation of motion 
responsible for limiting his activities.

The Veteran described still being able to perform his 
activities of daily living, including driving, dressing, 
toileting, and hygiene.  The report notes that there had been 
no episodes of dislocation or recurrent subluxation, and 
there was no evidence of inflammatory arthritis.  Physical 
examination revealed that the Veteran's range of motion about 
his hip was from full extension to 110 degrees of flexion, 
both actively and passively.  With full flexion, he was able 
to internally rotate 5 degrees, externally rotate 30 degrees.  
The examiner noted no pain with internal rotation.  Pain with 
external rotation was noted starting at 20 degrees.  
Repetitive motion was found to not increase pain, decrease 
strength, or cause weakness or fatigability.  The examiner 
did note that with flexion, external rotation, the Faber or 
Patrick's maneuver, he did have reproduction and increase in 
his posterior pelvic pain.  Examination of the lower 
extremities revealed no abnormalities of muscle tone nor 
atrophy; sensation was intact.  The examiner found no 
evidence of pelvic instability.

Radiographic assessment revealed a healed right 
parasymphyseal fracture.  There was a suggestion of subtle 
superior translation of the right hemipelvis, and there was 
inferior osteophyte on the sacroiliac joint with narrowing 
subchondral sclerosis of the right SI joint.  Bilateral hips 
showed no evidence of advanced osteoarthritic changes.

The March 2008 VA examination report confirms the right 
superior ramus fracture "which is more appropriately 
described as a parasymphyseal fracture," and further 
identifies a likely subtle shear injury to his right 
hemipelvis with associated sacroiliac joint disruption.  
Significantly, the examining expert stated that he "would 
quantify his disability as moderate ... a function of the pain 
he associates with his right sacroiliac joint."  The 
examiner found that the Veteran's symptoms had progressed 
since the 2004 VA examination.  The examiner found no 
evidence of new onset right hip arthritis.

Also of record are private treatment dated from May 2000 
through December 2003 showing treatment for right hip pain 
and VA outpatient treatment reports dated from March 2004 
through June 2008 which primarily reveal treatment for 
disorders other than the service-connected right pubic bone.  

The Board has reviewed the entirety of the evidence of 
record, including VA and private outpatient treatment 
records.  Beyond what is discussed above, none of the 
evidence presents specific clinical findings addressing the 
applicable rating criteria to show a basis for an increased 
rating, nor does any other evidence of record probatively 
contradict the detailed competent medical evidence discussed 
above.  None of the evidence pertaining to this disability 
during the period prior to March 29, 2004 shows specific 
clinical findings demonstrating a 'moderate' level of 
severity.  No evidence from the period prior to March 29, 
2004 shows limitation of thigh motion to 30 degrees, nor does 
any evidence from that period show limitation of abduction of 
thigh motion lost beyond 10 degrees.  With no evidence 
showing that any rating criteria for a disability rating in 
excess of 10 percent was met prior to March 29, 2004, even 
considering additional functional loss due to Deluca factors, 
the preponderance of the evidence is against assignment of 
any increased rating for this period.

For the period beginning March 29, 2004, the evidence does 
not show 'marked' knee or hip disability nor any fracture of 
surgical neck of the femur with false joint or pertinently 
similar findings.  Nor does any evidence show limitation of 
thigh flexion to 20 degrees.  The evidence clearly shows 
range of motion that is not so limited, and presents a 
disability picture reasonably and expressly characterized as 
"moderate" by a competent medical professional, without 
contradiction elsewhere in the evidence.  Even considering 
additional functional loss due to Deluca factors, as 
expressly addressed and accounted for in the VA examination 
reports, no rating criteria for a rating in excess of 20 
percent are shown to be met during this period.  As the most 
probative evidence characterizing the severity of the 
disability shows no features of sufficient severity to meet 
the criteria for a rating in excess of 20 percent, the 
preponderance of the evidence is against the assignment of 
any such rating for the period following March 29, 2004.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that his disability has been more severe 
than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria is the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms does not demonstrate 
that the criteria for any higher disability ratings are met 
in this case.  The preponderance of the most probative 
evidence does not support assignment of any higher ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disability on appeal has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet.App 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a fracture of the right superior pubic ramus, 
for the period prior to March 29, 2004 is denied.

A disability rating in excess of 20 percent for residuals of 
a fracture of the right superior pubic ramus, for the period 
from March 29, 2004 is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


